Citation Nr: 0317668	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  95-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease, L5-S1, prior to November 16, 2000.  

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, L5-S1, from November 16, 2000.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1982 to April 1993.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a March 1994 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, which, among other 
things, granted service connection for degenerative disc 
disease, rated noncompensable (the claims file was 
subsequently transferred to the RO in Detroit, Michigan, 
pursuant to the veteran's relocation).  The veteran appealed 
the rating assigned.  In September 1998 the Board denied a 
compensable rating for degenerative disc disease.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  The Court vacated the 
September 1998 Board decision, and remanded the matter for 
readjudication in accordance with an August 1999 Joint Motion 
by the veteran and VA.  In May 2000, the Board remanded the 
case to the RO for additional development.  

In a November 2001 decision, the RO increased the rating for 
the veteran's degenerative disc disease at L5-S1 to 10 
percent, effective April 20, 1993 (the day after the date of 
the veteran's separation from service) and to 20 percent, 
effective November 16, 2000.  In view of AB v. Brown, 6 Vet. 
App. 35 (1993), the claim remains in controversy where less 
than the maximum available benefit is awarded.  

It is also noteworthy that a claim placed in appellate status 
by disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the instant case, remains an 
"original claim" and is not a new claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate compensable evaluations may be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  The RO has assigned staged ratings in this case and 
both "stages" are addressed below.

In an April 2001 statement, the veteran specifically raised 
the issue of entitlement to total disability due to 
individual unemployability (TDIU).  The RO has not formally 
addressed that issue.  It is referred to the RO for 
appropriate action.  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).  It is noteworthy that during the 
course of this appeal the veteran has been employed as a 
commercial truck driver, which is an industry regulated by 
the U. S. Department of Transportation.  For some period of 
time subsequent to a work-related injury in May 2000 he lost 
his driving privileges.  Therefore, the Board finds 
additional development is required for an adequate 
determination of any applicable "staged" ratings.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  Private medical records 
show the veteran sustained a work-related back injury in May 
2000 when he fell backward while pulling nails out of the 
floor of a trailer.  It was the opinion of an April 2001 
private occupational therapist that the veteran was not 
physically capable of returning to work as an over-the-road 
truck driver as a result of his thoracic outlet syndrome, 
thoracic disk herniation, and lumbar radiculopathy.  An 
October 2001 VA examiner, however, found there was minimal 
industrial impairment due to the veteran's lumbosacral disc 
disease because he was working as a truck driver and there 
was no neurological deficiency to his lower limbs.  In light 
of these conflicting opinions, the Board finds an additional 
medical opinion is required prior to appellate review.

The Board also notes that the record shows the RO considered, 
but denied, referral for an extraschedular rating in an 
August 1994 statement of the case.  The November 2001 
supplemental statement of the case, however, does not reflect 
any subsequent consideration.  In addition, the evidence of 
record shows the veteran was unable to work for some period 
of time following an injury in May 2000.  Records from that 
period of time may be critical in any determination on 
"staged" ratings.  The Court has held that extraschedular 
rating consideration is a component of an appellant's claim 
for an increased rating.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for his 
back disorder since May 2000 and to 
furnish signed authorizations for release 
to the VA of private medical records from 
each non-VA source identified.  Complete 
copies treatment records should be 
obtained from all sources identified.  
(In conjunction with this and all other 
requests pertaining to further 
development of evidence the veteran 
should be advised of the provisions of 
38 C.F.R. §§ 3.158, 3.655).

2.  The RO should ask the veteran to 
provide information as to any Department 
of Transportation medical evaluations or 
workman's compensation claims arising 
during the course of this appeal.  He 
should be requested to furnish signed 
authorizations for release to the VA of 
medical records in connection with each 
non-VA source identified, and the RO 
should obtain copies of records from all 
sources identified.  

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
to ascertain the present nature and 
severity of his service-connected low 
back disability, including whether he has 
experienced marked interference with 
employment due solely due to this 
service-connected disability.  The 
examiner should conduct any tests or 
studies necessary for an adequate 
opinion, to include range of motion 
studies and comprehensive neurologic 
evaluation.  Any additional loss of 
motion due to objective evidence of pain 
or functional loss should be noted.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should indicate whether the disability 
results in incapacitating episodes (as 
defined in the notes following Code 5293.  
A copy of the criteria under Code 5293 
must be provided to the examiner.  The 
examiner should provide a complete 
rationale for any opinions given and 
reconcile the opinions with the other 
medical evidence of record.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on appeal 
with consideration of all applicable laws 
and regulations (to include "staged" 
and extraschedular consideration).  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


